              Case 1:19-cr-04272-WJ Document 58 Filed 05/27/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                            )
                                                     )
        Plaintiff,                                   )      No. CR 1:19-04272-001 WJ
                                                     )
        vs.                                          )
                                                     )
KAYLA BAKER,                                         )
                                                     )
        Defendant.                                   )

                     ORDER GRANTING DEFENDANT’S UNOPPPOSED
                     MOTION TO MODIFY CONDITIONS OF RELEASE

        THIS MATTER is before the Court on Ms. Baker’s unopposed motion to modify

conditions of release. The Court, having reviewed the motion, noting that the United States and

the Probation Office do not oppose the motion, and being otherwise sufficiently advised, finds

that the motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED AS FOLLOWS:

        Ms. Baker will no longer be required to have a third-party custodian and be allowed to

live at a residence of her own approved by her pretrial supervising Officer with the United States

Probation Office. All other conditions of release previously imposed in this case shall remain in

full force and effect.

        IT IS SO ORDERED.



                                                     ____________________________________
                                                     KIRTAN KHALSA
                                                     UNITED STATES MAGISTRATE JUDGE
